277 F.2d 777
FOUR BROTHERS CORPORATION et al., Defendants, Appellants,v.Rosa Maria CORDERO, Plaintiff, Appellee.
No. 5649.
United States Court of Appeals First Circuit.
Submitted April 4, 1960.
Decided April 26, 1960.

Rafael Pastor, Santurce, P. R., and M. Acosta Velarde, San Juan, P. R., on brief for appellants in opposition to motion to dismiss or affirm.
A. Mieres Calimano, Rio Piedras, P. R., and A. Torres Braschi, San Juan, P. R., on brief for appellee in support of motion to dismiss or affirm.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
This is an appeal under Title 28 U.S.C. § 1293 from a decision of the Supreme Court of Puerto Rico summarily dismissing an appeal from a judgment entered by the Superior Court of Puerto Rico, San Juan Part, for the plaintiff in an action for personal injuries arising out of an automobile accident which the plaintiff-appellee has moved to dismiss under Rule 39 of this court. The value of the amount in controversy is substantially less than $5,000 and it is abundantly clear that the federal constitutional question seasonably raised below is wholly without any substance whatever and is utterly frivolous. See Romero v. People of Puerto Rico, 1 Cir., 1950, 182 F.2d 864, 867, and cases cited, and see also Figueroa v. People of Puerto Rico, 1 Cir., 1956, 232 F.2d 615, 617, 618. The trial court issued a pretrial order and notified the parties thereof requiring them to serve each other fifteen days before the date set for trial with a list containing the documentary and oral evidence they would submit at the hearing and warned them "that in default thereof, they will be unable to introduce said evidence." The plaintiff-appellee complied with the order; the defendant-appellant, it says by inadvertence, did not. No argument is necessary to show that the defendant-appellant was not deprived of his day in court by the trial court's insistence that its pretrial order be obeyed. At the most all that is presented is a question of local law.


2
An order will be entered dismissing the appeal for lack of jurisdiction.